Detailed Action
This action is in response to amendments filed on 08/16/2022. 
This action is in response to application filed on 03/28/2020 claiming priority to provisional application no. 62/945203 filed on 12/08/2019. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 6-7, 12, and 15-18 are pending.
Claims 1-2, 6-7, 12, and 15-18 are rejected.


Applicant’s Response
In Applicant’s Response dated 08/16/2022, Applicant amended claims 1, and 12, claims 3-5, 8-11, 13-14, and 19 were canceled and/or previously canceled.  Applicant argued against various rejections previously set forth in the Office Action mailed 05/19/2022.
In light of Applicant’s amendments and remarks, all objections to the specification set forth previously are withdrawn.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data base configured to store” (claim 12, line 3), “processing unit configured to... receive… perform… validate… encode… watermarked…” (Claims 12, 15-18).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. At least in Figure 1, figure 3, and pages 18-22. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
The examiner suggests amending claims in the following manner for clarification purposes.

1. (Currently Amended): A method for verifying a media file for an online network by a verification system having a database, the method comprising the steps: 
providing a Unified Resource Locator to the verification system, wherein the Unified Resource Locator is a destination for uploading the media file; 
capturing the media file via an imaging unit by a user; 
uploading the media file to the verification system; 
verifying originality of the captured media file by the verification system, wherein verifying originality of the captured media file further comprises performing a liveness test by streaming live video 
wherein the verification system controls one of functions of the imaging unit responsible for taking the streaming live video a streaming live video: 
in response to the captured media file passing the liveness test, 
storing a copy of the verified media file in the database; and publishing the verified media file on said Unified Resource Locator; 
checking whether the verified media file has been published on said Unified Resource Locator; 
in response to determining the verified media file has been published on said Unified Resource Locator, 
validating the published media file, wherein validating the published the copy of the verified media file; and validating the published media file only in response to the published media file having similarity beyond a predefine threshold.

12. (Currently amended): A verification system for a plurality of media files, the system comprises: 
a database configured to store the plurality of media files, and a plurality of corresponding web addresses; 
a processing unit configured to: 
receive a web address by a user where the media file is to be uploaded; receive the media file captured by an imaging unit and store the media file in the database; 
perform a liveness test to verify the media file by capturing one or more frames of a streaming live video 
wherein the verification system controls one of functions of the imaging unit responsible for taking the streaming live video a streaming live video;
 in response to the captured media file passing the liveness test;
 validating the published media file, wherein validating the publish media file comprises comparing the published media with [[a]] the copy of the verified media file; and validating the published media file only in response to the published media file having similarity beyond a predefine threshold.

    
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-7, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over McGregor et al. (U.S. Patent 10360668 B1, referred herein after as D1) further incorporating by reference U.S. patent application no. 14/816712 (U.S. Patent 9300678 B1, referred herein after as D2) and U.S. patent application no. 15/728869 (U.S. Patent 10375050 B2, referred hereinafter after as D3) in view of Tussy et al. (US 2020/0042685 A1, referred hereinafter as D6). in view of Carew-Hopkins (US 2019/0073367 A1, referred hereinafter as D5).    

As per claim 1, D1 discloses, 
A method for verifying a media file for an online network by a verification system having a database, the method comprising the steps of, (D1, title, abstract).  
providing a Unified Resource Locator to the verification system, wherein the Unified resource locator is a destination for uploading the media file, (D1, title, abstract, col. 3-4, col. 13 discloses user capturing image, transmitting to the server, and the server publishing/storing the image on the web having an associated URL, where the URL is provided by authentication server to the verification system of D1 for the purpose of using the URL to publishing/uploading the image.).  
capturing the media file via an imaging unit by a user, (D1, title, abstract, col. 3-4, col. 13 discloses user capturing image, transmitting to the server, and the server publishing/storing the image on the web having an associated URL).   
verifying originality on the captured media file by the verification system, (D1, title, abstract, col. 3-4, col. 13 discloses user capturing image, transmitting to the server, server verifying the authenticity to image, and the server publishing/storing the image on the web having an associated URL).   
storing a copy of the verified media file in the database, (D1, title, abstract, col. 3-4, col. 13 discloses user capturing image, transmitting to the server, server verifying the authenticity to image, and the server publishing/storing the image on the web having an associated URL).    
publishing the verified media file on said Unified Resource Locator, (D1, title, abstract, col. 3-4, col. 13 discloses user capturing image, transmitting to the server, server verifying the authenticity to image, and the server publishing/storing the image on the web having an associated URL).   
checking whether the verified media file has been published on said Unified Resource Locator; and validating the published media file, in response to determining the verified media has been published on said Unified Resource Locator,(D1, title, abstract, col. 3-4, col. 13 discloses user capturing image, transmitting to the server, server verifying the authenticity to image, and the server publishing/storing the image on the web having an associated URL and other users using published media and associated URL to validate other published/received medias.).
validating the published the published media, wherein validating the publish media file comprises comparing the publishing media with a copy of the verified media file; and the validating the published media file on in response to the published media having a similarity, (D1, title, abstract, col. 3-4, col. 13-14 discloses user capturing image, transmitting to the server, server verifying the authenticity to image, and the server publishing/storing the image on the web having an associated URL and other users using published media and associated URL to share the a verified copy of the image to third party users, and third users using the URL to verified shared copy and published images.). 
D1 fails to expressly disclose – wherein the verifying the originality of the captured media file further comprises performing a liveness test by and capturing one or more frames of a live video streaming the imaging unit, wherein the verification system controls one of function of the imaging unit responsible for taking the live video stream, selected from zooming, focusing or using the light flash to induce change in the live video, in response to the capture media file passing liveness test.
D6 (figures 12A-13B, abstract, 0048, 0184) discloses verifying liveness via capturing two more images by front facing camera and via controlling one of function of the imaging unit responsible for taking the live video stream, selected from zooming (e.g. bring camera closer/zoom), focusing or using the light flash to induce change in the live video. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D6.  This would have been obvious for the purpose of authenticating users as disclosed by D6 (abstract, 0004).  
D1 fails to expressly disclose – similarity beyond a predefine threshold.
D5 (0162) discloses the above limitation. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D5.  This would have been obvious for the purpose of providing supplemental content associated with identified images as disclosed by D5.  


As per claim 2, the rejection of claim 1 further incorporated, D1 discloses,
wherein the validated media file is digitally encoded with a unique digital code, (D1, title, abstract, col. 3-4, col. 13, figure 14 discloses user capturing image, transmitting to the server, server verifying the authenticity of the image, hashing the image, watermarking the image, and the server publishing/storing the image on the web having an associated URL and other users using published media to validate other published/received medias.).   

As per claim 6, the rejection of claim 2 further incorporated, D1 discloses,
wherein the unique digital code includes metadata about a date of creation, and the Unified Resource Locator where the published media file was uploaded, (D1, title, abstract, col. 3-4, col. 13, figures 10, 14 discloses user capturing image, transmitting to the server, server verifying the authenticity to image, hashing the image, watermarking the image, and the server publishing/storing the image on the web having an associated URL and other users using published to media to validate other published/received medias, where figure 10A shows various metadata maybe associated with the image.  The examiner notes that “name of the user”, “date” are merely non-functional descriptive material.).   

As per claim 7, the rejection of claim 1 further incorporated, D1 discloses,
wherein the media file is watermarked by the verification system, (D1, title, abstract, col. 3-4, col. 13, figure 14 discloses user capturing image, transmitting to the server, server verifying the authenticity of image, hashing the image, watermarking the image, and the server publishing/storing the image on the web having an associated URL and other users published to media to validate other published/received medias.).   

As per claims 12, 15-16, and 18:
Claims 12, 15-16, and 18 are system claims corresponding to method claims 1-2, and 6-7 and are of substantially same scope. 
Accordingly, claims 12, 15-16, and 18 are rejected under the same rational as set forth for claims 1-2, and 6-7. 

As per claim 17, the rejection of claim 12 further incorporated, D1 discloses,
wherein the liveness test is performed in either a cloud or in a mobile device, (D1, title, abstract, col. 3-4, col. 13, figures 10, 14 discloses user capturing image, transmitting to the server, server verifying the authenticity of image, hashing the image, watermarking the image, and the server publishing/storing the image on the web having an associated URL and other users using published to media to validate other published/received medias, where figure 10A shows various metadata maybe associated with the image.  The examiner notes that “name of the user”, “date” is merely non-functional descriptive material.).   


Response to Arguments
	Applicant’s arguments filed on 08/16/2022 have been fully considered but they are not persuasive and/or moot in view of new/modified grounds of rejections.

Conclusion
	Applicant’s amendments necessitated the new grounds of rejections presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
See form 892 for additional cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144